Case 15-30707-MBK   Doc 144    Filed 01/15/19 Entered 01/17/19 11:34:37   Desc Main
                              Document     Page 1 of 6
Case 15-30707-MBK   Doc 144    Filed 01/15/19 Entered 01/17/19 11:34:37   Desc Main
                              Document     Page 2 of 6
Case 15-30707-MBK   Doc 144    Filed 01/15/19 Entered 01/17/19 11:34:37   Desc Main
                              Document     Page 3 of 6
Case 15-30707-MBK   Doc 144    Filed 01/15/19 Entered 01/17/19 11:34:37   Desc Main
                              Document     Page 4 of 6
Case 15-30707-MBK   Doc 144    Filed 01/15/19 Entered 01/17/19 11:34:37   Desc Main
                              Document     Page 5 of 6
Case 15-30707-MBK   Doc 144    Filed 01/15/19 Entered 01/17/19 11:34:37   Desc Main
                              Document     Page 6 of 6
